EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          THIS AGREEMENT is made this the 10th day of July, 2008, by and between
Breda Telephone Corp., an Iowa Corporation, hereinafter referred to as “Breda”,
and Jane Morlok, the Chief Financial Officer, hereinafter referred to as “Jane”.

          WHEREAS, the parties hereto desire to enter into a written agreement
based on the terms and conditions set forth below.

          NOW, therefore in consideration of the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:

          1.          Employment and Duties. Breda employs Jane in the capacity
of Chief Financial Officer. Jane shall perform such duties and such additional
duties as may be assigned to her by the Chief Executive Officer, or from time to
time by the Board of Directors.

          2.          Compensation. During the term of this agreement, Breda
shall pay Jane a salary and bonus as follows:

 

 

 

 

(a)

Salary. Jane’s yearly salary for the year beginning July 1, 2008, to June 30,
2009, shall be $98,699.00. Jane’s yearly salary for the years beginning July 1,
2009, and July 1, 2010, shall be set by the Board of Directors after receiving
recommendations from the Chief Executive Officer. Jane’s yearly salary for those
years will not be less than $98,699.00. Jane’s yearly salary will be payable in
accordance with Breda’s regular payroll procedures.

 

 

 

 

(b)

Bonus. If Jane is employed on December 31st of the calendar years of 2008, 2009
and 2010, she shall be entitled to a bonus for each of those years. The Board of
Directors and the Chief Executive Officer shall set up a procedure for the
determination of this bonus. The final determination as to the amount of the
bonus rests solely with the Board of Directors.

          3.          Other Employee Benefits. Jane shall be entitled to all
employee benefits extended, from time to time, to all full time employees of
Breda.

          4.          Extent of Service. Jane shall devote her entire attention
and energy to the business and affairs of Breda, and should not be engaged in
any other business

E-1

--------------------------------------------------------------------------------




activity, whether or not such business activity is a pursuit for gain, profit or
other pecuniary advantage, unless Breda consents to Jane’s involvement in such
business activity. This restriction shall not be construed as preventing Jane
from investing her assets in a form or manner that would not require Jane’s
services in the operation of any of the company in which such investments are
made.

          5.          Term of Agreement. The term of this agreement shall be for
a thirty-six (36) month period, beginning retroactively on July 1, 2008, and
ending June 30, 2011.

          6.          Termination Without Cause. Breda may terminate this
agreement at any time, without cause, by giving thirty (30) days written notice
to Jane. In that event, if requested by Breda, Jane shall continue to render her
services and shall be paid her regular compensation up to the date of
termination. If Jane is terminated without cause, she shall be paid on the date
of termination a severance equal to one year pay, or an amount equal to the
amount remaining to be paid under this contract, whichever is less.

          Jane may terminate this agreement, at any time, by giving sixty (60)
days notice to Breda. In that event, Breda shall pay Jane her compensation up to
the date of termination. Jane shall not be entitled to any severance payment and
will not be considered for any performance upon her voluntary termination.

          7.          Termination for Cause. Breda may terminate this agreement
for cause upon five (5) days written notice to Jane stating the reason for said
termination. If Jane is terminated for cause, she will not be entitled to any
severance payment. Matters which would be considered terminable for cause would
include, but not be limited to:

 

 

 

 

(a)

Fraud or theft;

 

 

 

 

(b)

Falsifying records;

 

 

 

 

(c)

Refusal to carry out a specific order of the Board of Directors;

 

 

 

 

(d)

Abuse, discrimination, or harassment of another employee;

 

 

 

 

(e)

Unauthorized dissemination of records or information;

 

 

 

 

(f)

Divulging confidential information;

 

 

 

 

(g)

Possession of illegal drugs or weapons while on Breda property;

 

 

 

 

(h)

Conviction of a crime, the nature of which would be calculated to render an
employee undesirable as a manager and detrimental to the best interest of the
company; and

 

 

 

 

(i)

Using or possessing intoxicants or narcotics of any kind while on company
premises or being at work under the influence of such substances.

E-2

--------------------------------------------------------------------------------




          8.          Illness or Disability. If Jane is absent from her
employment by reason of illness or other incapacity for more than twenty-six
(26) consecutive weeks, Breda may, after such twenty-six (26) consecutive weeks,
but only if Jane then fails to return to active employment with Breda, terminate
Jane’s employment by furnishing her with notice of termination. Breda shall pay
Jane compensation during any period of illness or incapacity in accordance with
Breda’s sick pay policy then in effect.

          9.          Death. If Jane’s employment terminates by reason of her
death, Breda shall only be obligated to make the payments required under its
pension plan.

          10.        Restrictive Covenants. During the term of this agreement,
and for a period of one (1) year hereafter, Jane shall not, either as an
individual or on her own account, or as a partner, joint venture, employee,
agent, officer, director or shareholder, directly or indirectly (a) enter into
or engage in any business competitive with that of Breda within fifty (50) mile
area in which Breda is then doing business; and (b) solicit or attempt to
solicit any of Breda’s customers with the intent or purpose to perform services
for such customers which are the same or similar to those provided to the
customer by Breda, or to sell to such customers goods which are the same or
similar to those provided to customers by Breda.

          11.        Confidential Information. Jane acknowledges and agrees that
all information of a technical or business nature, such as know-how, trade
secrets, business plans, data, processes, techniques, customer information,
inventions, discoveries and devices, acquired by Jane in the course of her
employment under this agreement, is valuable, proprietary information of Breda.
Jane agrees that such confidential information whether in written, verbal or
model form shall not be disclosed to anyone outside of the employment of Breda,
without Breda’s written consent.

          12.        Return of Documents. Upon the termination of Jane’s
employment with or without cause, Jane shall immediately return and deliver to
Breda and shall not retain any originals or copies of any books, papers, price
lists, customer contacts, bids, customer lists, files, notebooks or any other
documents containing any of the confidential information or otherwise relating
to Jane’s performance of duties under this agreement. Jane further acknowledges
and agrees that all such documents are Breda’s sole and exclusive property.

          13.        Expenses. Jane is authorized to incur only such expenses
for promoting and continuing Breda’s business as Breda may from time to time
deem reasonable and appropriate. Breda will reimburse Jane for all such expenses
upon Jane’s presentation of receipts and an itemized accounting therefore.

E-3

--------------------------------------------------------------------------------




          14.        Construction of Agreement. This agreement shall be
interpreted, constructed and governed by and under the laws of the State of
Iowa. If any provision or clause of this agreement or the application thereof to
either party is held to be invalid by a court of competent jurisdiction, then
such provision shall be severed therefrom and such invalidity shall not effect
any other provision of this agreement.

 

 

 

 

(a)

In the event that the provisions of paragraph 10 shall ever be deemed to exceed
the time or geographical limits permitted by applicable law, then such provision
shall be reformed to the maximum time and geographical limits permitted by
applicable law.

 

 

 

 

(b)

The representations, warranties, covenants and agreements of the parties shall
be revived continuously during the Term, or in consideration of the compensation
paid to Jane, and shall survive the termination of this agreement.

 

 

 

 

 

 

 

(c)

This agreement contains the entire agreement between the parties hereto with
respect to the subject matter hereof, and there are no understandings,
representations or warranties of any kind between the parties except as
expressly set forth herein.

 

 

 

 

(d)

Neither this agreement nor any right or obligation of Jane hereunder may be
assigned by Jane without the prior written consent of Breda.

 

 

 

 

(e)

Subject thereto, this agreement and the covenants and conditions herein
contained shall enure to the benefit of and shall be binding upon the parties
hereto and their respective successors and permitted assigns.


 

 

 

 

 

 

BREDA TELEPHONE CORP.

 

 

 

 

July 10, 2008

 

By: /s/ Charles Thatcher

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date

 

          Charles Thatcher, President

 

 

 

 

 

 

July 10, 2008

 

/s/ Jane Morlok

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

Jane Morlok

E-4

--------------------------------------------------------------------------------